DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 07/21/2022 claims, is as follows: Claims 1-4 have been amended; Claims 5-7 have been withdrawn; Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 2017094380, published on 06/01/2017, previously cited) in view of Artelsmair (US 6831251, previously cited)
Regarding claim 1, Akihiro discloses a control method for arc welding performed by repeating a short-circuit period and an arc period (fig. 4) (control means for feeding speed of a first wire feeding unit 50A) (para. 0008; figs. 1-5), the method comprising:
feeding a welding wire (welded wire 1) by a push-pull feeding control using a push-side feeding motor (second wire feeding unit 50B) configured to rotate in a forward direction (normal feeding direction) and a pull-side feeding motor (first wire feeding unit 50A) configured to rotate in a forward direction and a reverse direction (forward feeding direction and reverse feeding direction) (para. 0025-0026; fig. 2); 
temporarily storing a portion of the welding wire (welded wire 1) in an intermediate wire receptacle (buffer unit 55) disposed along a feeding path between the push-side feeding motor (second wire feeding unit 50B) and the pull-side feeding motor (first wire feeding unit 50A) (annotated fig. 3) (para. 0028, lines 1-3); and 
correcting a pull feeding speed of the pull-side feeding motor (“increase the speed of the first wire feeding unit 50A”) based on a bending amount of the welding wire (welded wire 1) in the intermediate wire receptacle (buffer unit 55) (para. 0061) (it is noted when the speed difference between feeding units 50A and 50B is within a acceptable range, the bending amount of wire is within a predetermined range so no speed correction needed. On the other hand, when the speed difference is big enough that causes the bending of wire in the buffer unit 55 to exceed the predetermined amount, a correction signal Vc is applied to the first wire feed unit 50A),
wherein the pull feeding speed (“increase the speed of the first wire feeding unit 50A”) is controlled by a pull feeding speed setting signal (Fr) outputted by a pull feeding speed setting circuit (first feed rate setting circuit FR) based on input of a plurality of waveform parameters (at least feed rate correction signal Vc, Fh, Fl) (para. 0042), and 
correcting the pull feeding speed (“increase the speed of the first wire feeding unit 50A”) comprises correcting at least one of the plurality of waveform parameters (feed rate correction signal Vc) based on the bending amount before the at least one of the plurality of waveform parameters (feed rate correction signal Vc) is inputted into the pull feeding speed setting circuit (first feed rate setting circuit FR) (para. 0061-0062; fig. 1).  


    PNG
    media_image1.png
    391
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    377
    media_image2.png
    Greyscale

Akihiro does not disclose:
correcting a pull feeding speed of the pull-side feeding motor based on a store amount of the welding wire in the intermediate wire receptacle, wherein the correcting a pull feeding speed comprises correcting a waveform parameter for the pull feeding speed based on the store amount.
However, Artelsmair discloses a control method for arc welding (figs. 1-3) comprising:
correcting a pull feeding speed of the pull-side feeding motor (rate of at least welding wire feeder 27, 28) based on a store amount of the welding wire in the intermediate wire receptacle (tubular sensor 31) (col. 5, 6 lines 14-24,35-64 respectively; fig. 3) (it is noted detector unit 39 connected to tubular sensor 31 that determines the amount of wire in the housing 35)
wherein the correcting the pull feeding speed (rate of at least welding wire feeder 27, 28) comprises correcting a waveform parameter for the pull feeding speed (rate of at least welding wire feeder 27, 28) based on the store amount (col. 5, lines 15-17).

    PNG
    media_image3.png
    510
    817
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Akihiro to correct the pull feeding speed of the pull-side feeding motor based on the store amount of the welding wire in the intermediate wire receptacle as taught by Artelsmair, in order to ensure that the speed of the pull-side feeding motor is the same as the speed of the push-side feeding motor by using the signal from the detector unit 39 i.e. the amount of wire in the tubular sensor 31 to correct the feeding rate of the pull-side feeding motor (col. 6-7, lines 64-67 and 1-24 of Artelsmair). 

Regarding claim 2, Akihiro discloses the control method, wherein the at least one of the plurality of waveform parameters (at least feed rate correction signal Vc, Fh, Fl) comprises at least one of a forward-feeding peak value (“shift the speed to the forward feed direction side”) (para. 0061). 

Regarding claim 3, the modification of Akihiro and Artelsmair discloses the control method, wherein the at least one of the waveform parameters (at least feed rate correction signal Vc, Fh, Fl of Akihiro) comprises a forward-feeding peak value (“speed of the forward feed direction side) when the store amount (store amount of Artelsmair) is larger than a target value (allowable bending amount Wc1) (para. 0061 of Akihiro).

Regarding claim 4, the modification of Akihiro and Artelsmair discloses the control method, wherein the at least one of the plurality of waveform parameters (at least feed rate correction signal Vc, Fh, Fl of Akihiro) comprises a reverse-feeding peak value (“speed to the reverse feeding direction side”) when the store amount (store amount of Artelsmair) is larger than a target value (allowable bending amount Wc1) (para. 0061 of Akihiro).

Response to Amendment
With respect to rejection 112b: since amendment made to claim 1, therefore the rejections 112b are withdrawn. 

Response to Argument
Applicant's arguments filed on 07/21/2022 have been considered but they are not persuasive because: 
Applicant’s Arguments: on p. 04 of the Remarks “The combination of Akihiro and Artlesmair does not teach or suggest correcting a pull feeding speed that comprises correcting at least one of the plurality of waveform parameters based on the store amount before the at least one of the plurality of waveform parameters is inputted into the pull feeding speed setting circuit. Akihiro does not teach or suggest such correction, let alone performing such correction based on the store amount before the at least one of the plurality of waveform parameters is inputted into the pull feeding speed setting circuit.
Similarly, Artlesmair does not teach or suggest such correction, let alone performing such correction based on the store amount before the at least one of the plurality of waveform parameters is inputted into the pull feeding speed setting circuit.
For at least these reasons, claim 1 is patentable over the combination of Akihiro and Artlesmair. Claims 2-4 depend from claim 1 and are patentable therewith for that reason alone and need not be separately distinguished at this time. Applicant does not concede the rejections to the dependent claims.”


Examiner’s Responses:
The applicant’s arguments are not persuasive. Akihiro discloses correcting a pull feeding speed (“increase the speed of the first wire feeding unit 50A”) that comprises correcting at least one of the plurality of waveform parameters (feed rate correction signal Vc) based on the bending amount before the at least one of the plurality of waveform parameters (feed rate correction signal Vc) is inputted into the pull feeding speed setting circuit (first feed rate setting circuit FR) (para. 0061). It is noted the first feed rate setting circuit FR inputs the plurality of waveform parameters i.e.  feed rate correction signal Vc, maximum forward feed rate setting signal Fh, maximum reverse feed rate setting signal Fl etc. The first feed rate setting circuit FR outputs the corrected speed as Fr (para. 0061-0062). In other words, one of the plurality of waveform parameters (feed rate correction signal Vc) is corrected based on the bending amount before the feed rate correction signal Vc is inputted into the first feed rate setting circuit FR. 
Artelsmair discloses correcting the pull feeding speed of the pull-side feeding motor (rate of at least welding wire feeder 27, 28) based on the store amount of the welding wire in the intermediate wire receptacle (tubular sensor 31) ((col. 5, 6 lines 14-24,35-64 respectively; fig. 3).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761